The Honorable Pat Flanagin State Representative P.O. Box 867 Forrest City, AR 72335
Dear Representative Flanagin:
This is in response to your request for an opinion on the following question:
    What portion of the cost collected for the State Legal Education Fund [Act 543 of 1989] should be included in the advance fees [Act 534 of 1989]?
It is my opinion that the portion of court costs for legal education levied prior to March 1, 1977, that is, 75¢, should be included in the uniform advance fees.  This conclusion is compelled, primarily, by the well-established rule of statutory construction requiring the reconciliation of seemingly contradictory provisions.  Gilbert v. Gilbert Timber  Co., 19 Ark. App. 93,717 S.W.2d 220, reh. den. 19 Ark. App. 93, 719 S.W.2d 284
(1986).  This rule is particularly applicable if two acts on the same subject were enacted during the same legislative session. Sargent v. Cole, 269 Ark. 121, 598 S.W.2d 749 (1980).
In this instance, Act 534 of 1989 amends A.C.A. 21-6-403 to increase the uniform advance fees to be charged for initiating or reopening a cause of action in the circuit and chancery courts. Subsection (c) of 21-6-403 states as follows:
     (1)  The uniform advance fees prescribed in this section shall include all extra fees authorized by law as of March 1, 1977, except the additional cost levied for deposit in the Court Reporters' Fund in the State Treasury for the payment of salaries and expense allowances of official court reporters.
     (2)  The fees include, but are not limited to, those fees authorized for assessment for continuing legal education, the County Law Library Fund, court reporter, Justice Building, and Bureau of Vital Statistics — Domestic Relations.
     (3)  Such fees shall be paid out of the uniform advance fees provided in this section and shall not be paid in addition to the uniform fees.  (Emphasis added.)
As of March 1, 1977, the cost levied in felony and misdemeanor cases in circuit court and in civil cases in circuit and chancery, for the "State Legal Education Fund," amounted to 75 cents.  See Act 207 of 1973; A.C.A. 6-64-601, et seq.
Act 543 of 1989 amends A.C.A. 6-64-603 to increase the court costs for legal education to $5.00.  It must be recognized, however, that 75¢ was authorized by  6-64-603 as of March 1, 1977.  We must therefore conclude that these acts, when read together, specify 75¢ as the portion of the cost collected for the State Legal Education Fund that should be included in the uniform advance fee.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.